DETAILED OFFICE ACTION

	Applicant’s responses filed on 04/02/2021 and 05/04/2021.  

Claims 1, 2, 4, 12-15, 17, and 20-29 are pending. 
Claims 21-29 are withdrawn from consideration.
Claims 1, 2, 4, 12-15, 17, and 20 are currently under examination. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 and 05/14/2021 have been considered by the examiner.











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 10, 12-15, 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims. 
The instant claims a directed to a computer implemented method for genotyping polymorphic genes from massively parallel sequencing data. The recite process steps are limited to a series of algorithmic operations performed on input data. The result of the algorithmic data analysis is the distillation of allele variants selected by a “probability derived score.” The courts have clearly established that a method directed essentially to a series of algorithmic/mathematical procedures is not a statutory process:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims do not provide for a practical application of the judicial exception. The instant claims have been amended to recite a final step of administering a personalized treatment composition. The recite treatment composition, however, is recited at an extremely high level of generality with one or both of “neo-epitope”, a “polynucleotide”, “antigen presented cells” or “T-cells stimulated with antigen presenting cells”. Because of this, the newly recited administration step only amounts to insignificant extra-solution activity the amount to simply “apply” the allele variants. 
	The instant claims do not recite additional elements that amount to something significantly more than the identified judicial exception. First, the claims recite the use of a "computing system" to perform the diagnostic analysis based on datasets collected from a sample handling network. The claims, however, do not recite anything special regarding the manner in which data is collected such that the scope of said claims would exclude routine and conventional biological experiments known to produce data required by the instant analysis. As such, this element of the claims only adds a conventional data collection methods as the source of the data to be analyzed. As such, this does not amount to something beyond the recitation of routine and conventional data gathering activities.	
The instant claims have been further amended to recite the purpose of genotypic polymorphic genes from massively parallel gene sequencing is to further identify a 
The instant claims have been further amended to recite a final step of administering a personalized treatment composition. However, the claims only recite at a high level of generality of that a “personalized treatment composition” is to be administered. This amounts only to instructions to simple “apply” the results of the abstract analysis of genotype data in that the treatment composition is defined as neo-epitopes, polynucleotides or antigen presenting/T cells that are “predicted” to bind to the “identified polymorphic gene types”. This amounts only to extra-solution activity and does not specify any real or existing treatment that can be applied to a subject.   
As such, these elements clearly do not provide for subject matter that is significantly more than the judicial exception(s) embraced by the claims. 
For these reasons, the instant claims encompass non-statutory subject matter. 







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 10, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is further necessitated by applicant amendment to the instant claims.
The instant claims a directed to a computer-implemented method for genotyping polymorphic genes from massively parallel sequencing data. The recite process steps are limited to a series of algorithmic operations performed on input data. The result of the algorithmic data analysis is the distillation of allele variants selected by a “probability derived score.” While this sets forth the computational results of the “gene typing module”, this fails to delineate what specific solutions activities are required in order to achieve these results. Since the only structure recited in the claims as currently amended is the “gene typing module", the claims necessarily invoke an interpretation invoking 35 U.S.C. 112(f).
While the claims articulate in purely functional terms the results that are to be derived from the input of sequence data of polymorphic genes, said claims fail to recite how the generic computer elements specifically achieve said results or the specific 
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”
Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a complete description of the structure and algorithms must be disclosed in the specification even if one of skill in the art could implement a claimed function without such a disclosure. 
Therefore, lacking any specific definition that limits the general purpose computer elements to a specifically described computer system (including specified programming, algorithmic procedures, or a prose description thereof), applicant has failed to .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 10, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is further necessitated by applicant amendment to the instant claims.
The instant claims a directed to a computer-implemented method for genotyping polymorphic genes from massively parallel sequencing data. The recite process steps are limited to a series of algorithmic operations performed on input data. The result of the algorithmic data analysis is the distillation of allele variants selected by a “probability derived score.” While this sets forth the computational results of the “gene typing module”, this fails to delineate what specific solutions activities are required in order to achieve these results. Since the only structure recited in the claims as currently amended is the “gene typing module", these limitations necessarily invoke an interpretation invoking 35 U.S.C. 112(f).
While the claims articulate in purely functional terms the results that are to be derived from the input of sequence data of polymorphic genes, said claims fail to recite how the generic computer elements specifically achieve said results or the specific 
The recitation of means plus function language in a claim invokes 35 U.S.C. 112(f) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a complete description of the structure and algorithms must be disclosed in the specification even if one of skill in the art could implement a claimed function without such a disclosure. 
Therefore, the functionally defined generic computer elements cause the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of what structures (including specified programming, algorithmic procedures, or a prose description thereof) are encompassed by said generic computer elements.

	In light of the indefiniteness issues set forth above in the rejections under 35 USC 112, a full search of the prior art cannot be conducted at this time in prosecution.

Response to Arguments
Applicant's arguments filed 04/02/2021 and 05/04/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues that the claims are directed method of treating cancer and falls under the laws of nature/natural principles, natural phenomena, and/or natural products and is not an abstract idea. 
Applicant argument is moot because the basis of the instant rejection does not rely on an argument that the information content of the data being analyzed in the claim involves falls under the laws of nature/natural principles, natural phenomena, and/or natural products. Rather, the instant rejection identifies the data analysis steps recited in the instant claims in order to derive and manipulate probability scores and values. These data analysis steps are carried out by a computer and involve a series of purely computational data analysis steps. Such steps are directed to a judicial exception that falls in the category of an abstract idea. 
Applicant further argues that rejection does not establish that the data analysis in the claims is non-conventional and a non-generic arrangement of known conventional pieces. 


Applicant further argues the instant claims are akin to Vanda in that recite a final step of “administering an effective amount of the personalized treatment composition to the patient wherein the neo-epitopes and the identified gene type are both present in the patient.”
Applicant argument is not persuasive. First, the instant claims recite a generic steps of applying a treatment because there is no identification in the claims of what the “personalized treatment composition” actually is, there is no identification of the actual amount to be delivered to a patient, there is no limit to the type or stage of cancer that is to be treated, and there is no limit to the specific polymorphic gene or neo-epitopes involved in the analysis. As such, instructing a practitioner to merely “administering an effective amount of the personalized treatment composition to the patient amounts to a generic instruction to merely “apply” the results of preceding computational analysis. 
The instant claims contrast heavily with claims of Vanda. The claims within Vanda recite a method for improved dosing of a specific composition to treat schizophrenia involving a series steps to identify the specific expression of genes of a patient correlated to the metabolism of said composition and a specific dosing regimen of said compound with specified . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.